     Case 1:21-cv-00250-JAW Document 1 Filed 09/01/21 Page 1 of 4                 PageID #: 1




                            UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MAINE


GWENDOLYN J. CLARK, a resident               ]
of Ellsworth, County of Hancock, State       ]
of Maine,                                    ]
                                             ]
                       PLAINTIFF             ]
                                             ]
v.                                           ]
                                             ]
ELLSWORTH SCHOOL BOARD,                      ]
a governmental department of the City        ]
of Ellsworth, Hancock County, State          ]
of Maine,                                    ]
                                             ]
AND                                          ]
                                             ]
ABIGAIL T. MILLER, a resident of             ]
Ellsworth, County of Hancock, State of       ]
Maine,                                       ]
                                             ]
                       DEFENDANTS            ]


                                   VERIFIED COMPLAINT

                DECLARATORY AND INJUNCTIVE RELIEF REQUESTED

         Plaintiff Gwendolyn J. Clark, through her attorney, Brett D. Baber, Esq. of Lanham

Blackwell & Baber, submits the following complaint and request for declaratory relief against

Defendants Ellsworth School Board, an agency of the City of Ellsworth, and Abigail T. Miller.

                                   JURISDICTIONAL ALLEGATIONS

         1.     Plaintiff Gwendolyn J. Clark is a resident of Ellsworth, County of Hancock, State

 of Maine.

         2.     Defendant Ellsworth School Board is a governmental department of the City of

 Ellsworth, Maine.



                                                 1
 Case 1:21-cv-00250-JAW Document 1 Filed 09/01/21 Page 2 of 4                      PageID #: 2




       3.     Defendant Abigail T. Miller is a member of the Ellsworth School Board who

resides in Ellsworth, Maine.

       4.     This case raises questions regarding the alleged violation of the Plaintiff’s rights

to freedom of speech pursuant to the First Amendment of the United States Constitution and is

brought pursuant to 42 U.S.C. §§1983 and 1985.

       5.     The court has federal question jurisdiction over this case in controversy pursuant

to 28 U.S.C. §1331.

CAUSE OF ACTION: VIOLATION OF PLAINTIFF’S FIRST AMENDMENT RIGHTS

       6.     Plaintiff Gwendolyn J. Clark incorporates her allegations in paragraphs 1 through

5 by reference.

       7.     In July, 2021, Plaintiff Clark appeared before the Ellsworth School Board and

asked three questions regarding the masking of children in schools and whether or not the

Ellsworth School Board had authorized the teaching of Critical Race Theory in the Ellsworth

School System.

       8.     In response to Plaintiff Clark’s questions, various school board members

responded to the questions.

       9.     Following the July meeting, Plaintiff conducted some background inquiry into the

answers that were given by the school board.

       10.    During her investigation, Plaintiff learned that the members of the school board

may have held one or more informal meetings among the members in violation of the Maine

Freedom of Access Act.

       11.    During the public comment session at the beginning of the August 12, 2021

school board meeting, Plaintiff challenged the veracity of the school board’s previous answers


                                                2
 Case 1:21-cv-00250-JAW Document 1 Filed 09/01/21 Page 3 of 4                      PageID #: 3




regarding the institution of Critical Race Theory within the Ellsworth School system and

questioned whether or not the school board had been conducting illegal meetings.

       12.    Before Plaintiff Clark could finish her remarks, school board Member Abigail T.

Miller cut off the Plaintiff from making further remarks, insisting that she could no longer speak

to the school board.

       13.    Plaintiff dutifully complied after she attempted to challenge Defendant Miller’s

ability to prohibit her from speaking further.

       14.    Later in the meeting Plaintiff raised her hand in an attempt to ask another question

of the school board.

       15.    In response, the chairperson of the school board summonsed the Ellsworth Police

Department to escort the Plaintiff out of the school board meeting.

       16.    Rather than causing any disruption to the meeting, Plaintiff voluntarily exited the

building under the supervision and guidance of the members of the Ellsworth Police

Department.

       17.    Upon information and belief, Defendant Ellsworth School Board had requested an

increased police presence at the school board meeting due to the Plaintiff’s previous line of

questioning and in light of the subject matters that it envisioned were going to be discussed at

the school board meeting.

       18.    The conduct of Defendant Ellsworth School Board and Defendant Abigail T.

Miller deprived the Plaintiff of her First Amendment rights as guaranteed by the United States

Constitution, as well as her right to petition for redress as guaranteed by the First Amendment

of the United States Constitution.




                                                 3
  Case 1:21-cv-00250-JAW Document 1 Filed 09/01/21 Page 4 of 4                       PageID #: 4




        19.       The efforts of Defendant Ellsworth School Board to have a greater police

 presence based upon the likely subject matters of discussion at the school board meetings

 presents a chilling effect on the exercise of the Plaintiff’s First Amendment rights as well as

 other members of the public who desire to speak before the school board.

       WHEREFORE, Plaintiff Gwendolyn J. Clark requests the court to enter a judgment in

her favor that:

                  (1) Declares that the conduct of Defendant Ellsworth School Board and

        Defendant Abigail T. Miller violated the Plaintiff’s first amendment rights;

                  (2) Issues an injunction against further violations of Gwendolyn J. Clark’s first

        amendment rights against Defendant Ellsworth School Board;

                  (3) Awards the Plaintiff Gwendolyn J. Clark compensatory damages or nominal

        damages commensurate with the violation of her constitutional rights; and

                  (4) Awards Plaintiff Gwendolyn J. Clark her attorney’s fees pursuant to 42

        U.S.C. §1985.
                                                        /s/ Brett D Baber
       Dated: 8-27-2021                                ______________________________
                                                       Brett D. Baber, Esq., Bar No.: 3143
                                                       Lanham Blackwell & Baber, P.A.
                                                       Attorney for Gwendolyn Clark
                                                       133 Broadway
                                                       Bangor, Maine 04401
                                                       bbaber@lanhamblackwell.com
                                                       (207) 942-2898



                                                25
       Signed under penalties of perjury this _______ day of August, 2021


                                                        /s/ Gwendolyn J. Clark
                                                       __________________________
                                                       Gwendolyn J. Clark



                                                  4
